Case 20-12522-JTD   Doc 613-1   Filed 11/23/20   Page 1 of 3




                                     Exhibit A
               Case 20-12522-JTD             Doc 613-1        Filed 11/23/20        Page 2 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

IN RE:                                                            CASE NO. 20-12522 (JTD)

MALLINCKRODT PLC., et al 1                                        CHAPTER 11

                  DEBTORS                                         JOINTLY ADMINISTERED

                                                                  Rel. Dkt. Nos._________


            ORDER DIRECTING THE UNITED STATES TRUSTEE TO
      APPOINT AN OFFICIAL COMMITTEE OF EQUITY SECURITY HOLDERS

         Upon the Ad Hoc Committee’s Motion for Order Directing the Appointment of an Official

Equity Committee Pursuant to Section 1102 of the Bankruptcy Code (the “Motion”) filed by the

Ad Hoc Committee for entry of an order directing the Office of the United States Trustee for the

District of Delaware (the “U.S. Trustee”) to appoint an official committee of equity holders; and

it appearing that this Court has jurisdiction over the matters raised in the Motion pursuant to 28

U.S.C. §§ 157 and 1334(b) and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware dated as of February 29, 2012; and it appearing that

venue of these chapter 11 cases and the Motion in this District is proper pursuant to 18 U.S.C. §§

1408 and 1409; and it appearing that this matter is a core proceeding pursuant to 28 U.S.C. §

157(b)(2); and this Court having determined that the relief requested in the Motion is appropriate

pursuant to 11 U.S.C. § 1102(a)(2); and it appearing that proper and adequate notice of the Motion

has been given and that no other or further notice is necessary; and after due deliberation thereon,

good and sufficient cause appearing therefore;

         IT IS HEREBY ORDERED THAT:


1
 A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675 McDonnell
Blvd., Hazelwood, Missouri 63042.

1569828v.1
             Case 20-12522-JTD         Doc 613-1      Filed 11/23/20   Page 3 of 3




        1.     The Motion is GRANTED as set forth herein;

        2.     The U.S. Trustee is directed to appoint an official committee of equity security

holders in these cases as expeditiously as possible; and

        3.     This Court shall retain jurisdiction with respect to all matters arising from or

relating to the interpretation and implementation of this Order.




                                                 2
1569828v.1
